Opinion by
Mr. Justice Fell,
The proceeding in the court of common pleas was to recover the amount of six liens filed by the borough of South Chester against the property of the defendants. Three of the liens were for curbing, paving and grading, and three were for paving only. The first ground of defence was that the lands of the defendants were rural or farm lands, and not subject to special liens for municipal improvements ; the second, that the liens were not filed within the time allowed by the general borough law of 1851, and were not authorized by any of the special acts relating to South Chester.
Whether the land was rural or farm land deriving no special advantage from the improvement made, was a question of fact' for the jury. It was submitted with full and careful instructions, and the exception upon this point was not pressed in the argument, and cannot be sustained.
*94The borough of South Chester was incorporated by act of March 12,1870, and expressly made subject to the general borough aet of April 3, 1851; and it has since become subject to two special acts, one of April 3, 1872, and the other of Feb. 24, 1873, relating to municipal claims and taxes.
There is no repealing clause in any of these acts, and they all stand except as to parts repealed by necessary implication. Taken together they constitute a system for the enforcement of municipal claims which, while wanting in clearness and compactness, is still harmonious and complete, and adequate to sustain the liens filed in these cases.
Interest was properly allowed upon the installments from the time they became due, and we find nothing in the assignments of error requiring a reversal.
The judgment is affirmed.